Citation Nr: 0900699	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-15 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Robert R. Faucheux, JR., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served in the Louisiana National Guard from 
October 1964 until November 1965 and on active duty for 
training (ACDUTRA) from January 1965 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied the veteran's 
August 2002 claim for service connection for residuals of a 
back injury.

In July 2007, the Board remanded the case to the RO for a 
video conference hearing, and the veteran appeared and 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO in October 2007.  A copy of the transcript is 
associated with the record.

In November 2007, the Board again remanded the case, this 
time to comply with all notice obligations in accordance with 
38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, and to provide the veteran with a VA examination.  
The case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's residuals of a back injury and 
his active military service.


CONCLUSION OF LAW

The veteran's residuals of a back injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

A January 2008 letter, provided to the veteran before the 
September 2008 supplemental statement of the case, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The letter also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA treatment 
records and private treatment records have been obtained.  
Additionally, the veteran was provided with a VA examination 
in June 2008.

The veteran noted in a February 2003 statement that he had 
been informed by the military that it had sent his service 
treatment records to VA.  He further stated that he had 
sought his service treatment records from VA in 1969, 1971, 
1974, and 1976, and that VA had instructed him to wait for a 
reply, which never came.  The veteran's 1969, 1971, 1974, and 
1976 requests are not of record.  The veteran's 
representative also stated in the June 2003 substantive 
appeal that he could prove the veteran's case with his 
service treatment records, but that "VA lost or destroyed 
his records."  The Louisiana National Guard provided the 
veteran with his service treatment records in July 2003 and 
August 2003, but these records do not include the veteran's 
treatment at Fort Polk.  The veteran stated at his October 
2007 hearing before the Board that he has never been able to 
find the medical records of his hospitalization at Fort Polk.  
The veteran's representative at that hearing stated that he 
had the veteran's medical records from Jackson Barracks, but 
did not claim to have the Fort Polk records.

Under 38 U.S.C.A. § 5103A(b) (2008) and 38 C.F.R. 
§ 3.159(c)(2) (2008), VA is required to make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In this case, VA was informed by the Louisiana National Guard 
that the requested records do not exist.  In both the July 
2003 and August 2003 letters, the Louisiana National Guard 
stated that the enclosed records were all that they had 
regarding the veteran.

Where, as here, a veteran's records have been lost while in 
the government's possession, VA has a heightened duty to 
assist the veteran by advising him of alternative forms of 
evidence that can be developed to substantiate the claim, and 
explaining how service records are maintained, why the search 
was a reasonably exhaustive search, and why further efforts 
to locate the records would not be justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA 
has heightened duties to consider the benefit of the doubt 
rule, assist in developing the claim, and explain its 
decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In 
this case, VA advised the veteran of numerous examples of 
evidence that could be developed to substantiate his claim in 
its January 2008 letter.  Moreover, in the two paragraphs 
above, VA explained that the service records are maintained 
at the Louisiana National Guard, that the search was a 
reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) 
(2008) and 38 C.F.R. § 3.159(c)(2) (2008), and that further 
efforts to locate the records would not be justified because 
the Louisiana National Guard has informed VA that it has no 
further records regarding the veteran.  See Dixon, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided with such notice in January 2008.  However, 
since the veteran's claim is being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

In a February 2003 letter, the veteran stated that he was 
injured during his boot camp training at Fort Polk, 
Louisiana, which began in January 1965.  The veteran further 
stated that he awoke in a hospital at Fort Polk, and that he 
remained unable to move for three days.  The veteran also 
stated that he was diagnosed with severe head and back 
injuries at Fort Polk, and that he remained in the hospital 
there for treatment for three weeks, after which he was sent 
to Jackson Barracks.

At his October 2007 hearing before the undersigned Veterans 
Law Judge, the veteran recounted that he was injured during 
his time in boot camp, which lasted from January 1965 to June 
1965.  He stated that, while reaching for his pugel stick, he 
was hit and knocked backwards, such that his head hit a rock 
and his back hit a log.  The veteran again stated that he 
awoke in the hospital, and stayed there for two weeks, where 
he was treated with back messages from a chiropractor.  The 
veteran further recounted that a doctor at the hospital had 
told him that his injury was chronic, and would be with him 
for the rest of his life, but it is unclear whether the 
veteran was referring to his head injury, his back injury, or 
both.

The veteran also noted at his October 2007 hearing that upon 
leaving service, he received an honorable discharge, not a 
medical discharge.  He further stated that, in 1969, he 
received treatment for his back at the Charity Hospital in 
New Orleans, Louisiana, which submitted records under the 
name, the Medical Center of Louisiana.  Finally, the veteran 
stated that he has not had any type of injury to his back 
after his service ended.

The veteran's service treatment records corroborate his 
allegation that he injured his back in service.  An October 
1964 enlistment examination shows that the veteran's "spine 
and other musculoskeletal condition" was evaluated as being 
normal.  Moreover, the veteran described himself as being in 
good health.  By contrast, in the veteran's undated Release 
From Active Duty (REFRAD) examination, the veteran noted: "I 
have back trouble, feel weak all the time."  On the next 
page, the veteran checked boxes stating that he had been 
unable to hold a job because of an inability to perform 
certain motions (he wrote, "Yes, my back gives me 
trouble."); an inability to assume certain positions (he 
wrote, "Yes, my back can't take it."); and for other 
medical reasons (he wrote, "Yes, my back.")

The veteran's first post-service report of a back condition 
was a Disability Report which the veteran filed with the 
Social Security Administration (SSA) in December 1978.  In 
that report, the veteran stated: "I have suffered with my 
back since 1971.  I suffered a back injury at work."  The 
veteran further noted that he had not had been hospitalized 
or x-rayed for his back condition since 1974.  The veteran 
stated that he had worked as a welder for 31/2  years, as a 
painter for 3 years, and as a construction laborer for 7 
years.

In a February 1989 record from Charity Hospital (renamed the 
Medical Center of Louisiana), the veteran's clinician noted 
that the veteran had a "back injury many yrs [years] ago, s 
[sine, without] problems @ [at] this time."  (The Board 
notes that the clinician's use of the abbreviation "s" for 
sine included a horizontal line above the letter "s," as is 
common for that abbreviation; that line is not reproducible 
on this page.)

In July 1991, the veteran again alleged that he had a back 
injury in a second Disability Report which he filed with the 
SSA.  In that report, the veteran stated that he had worked 
as a shoveling laborer from 1980 to 1982, as a driver from 
1982 to 1984, as a housecleaner from 1984 to 1987, as a 
pipefitter from 1988 to 1989, as a scaffold laborer in 1990, 
and as a shop helper in 1991.

In a May 1992 Reconsideration Disability Report which the 
veteran filed with the SSA, he stated that his back "hurt[s] 
almost always.  I can't walk as well as I did."  He further 
stated that he had received four injections in his lower 
spine at a hospital, and that he was "unable to perform 
routine household chores....due to the extreme pain in my back 
and legs."

The SSA denied the veteran's claim in September 1992.  
However, in a July 27, 1993 ruling an SSA Administrative Law 
Judge granted the veteran's claim for disability benefits, 
effective March 5, 1991.  He found that the veteran "was 
involved in a motor vehicle accident on March 5, 1991.  He 
was diagnosed as having a cervical and lumbosacral spine 
strain, thoracic spine sprain, [and other conditions not 
related to his back]....An MRI [magnetic resonance imaging] 
showed a broad based spondylitic spur at C2-C3, a left 
spondylitic spur at C3-4 with extension into the left 
neuroforamin and causing minimal canal stenosis.  An MRI of 
the lumbar spine showed narrowing of mildly desiccated L2, L3 
and L5 disc spaces, bulging disc at L1-2, L3-4.  The claimant 
was prescribed a back brace and advised to continue 
therapy....Examination by Dr. Vogel showed a limitation of 
motion in all directions and a mild degree of muscle spasm 
bilaterally with mild scoliosis to the left.  There was 
lumbar facet pain at L3-5 bilaterally.  A lumbar facet 
arthrogram and block was performed on November 5, 1991...."

In an October 2000 treatment record, the veteran's private 
doctor, Dr. St. Germain, wrote that the veteran was 
complaining of low back pain after working 3 days.

In a March 2001 treatment record, Dr. St. Germain noted that 
the veteran's lower back pain persisted.

In a March 2001 telephone record photocopied to a treatment 
record from Dr. St. Germain, the writer notes that the 
veteran called and reported that he was still having problems 
with his back, and had gone to the emergency room (ER) with 
back problems.  The veteran had asked that Dr. St. Germain 
call in pain medication.  On a separate notation on that 
telephone record, the word "OK" is circled next to what 
appears to be Dr. St. Germain's initials, seemingly 
indicating that he would call in the pain medication that the 
veteran had requested for his back pain.

In a June 2001 treatment record from the River Parishes 
Mental Health Clinic, the veteran's treating clinician noted 
that the veteran had sought treatment for his back in June 
2001, but the doctor was not available.

In a July 2005 letter, Dr. St. Germain forwarded the 
veteran's treatment records, which were dated February 2001 
to May 2005.  On an undated page, Dr. St. Germain diagnosed 
the veteran with chronic back pain.

In December 2007, the veteran sought treatment from a VA 
physician.  The VA physician noted that the veteran reported 
having injured his back during basic training.  The VA 
physician further noted that she would get the veteran lumbar 
(noted as "l") spine x-rays and pain medication.

In a December 2007 VA radiologist's report, he found that the 
veteran's x-rays showed disc space narrowing and spondylosis 
at all of the disc space levels in the lumbar spine, 
consistent with severe generalized degenerative change.  No 
fracture was seen.  The sacroiliac joints appeared to be 
preserved.

In January 2008, the veteran again sought treatment from a VA 
physician, and again told her that he had hit his head and 
back during basic training.

In February 2008, the veteran again sought treatment from a 
VA physician, who again noted that she would get lumbar spine 
x-rays for the veteran.

Also in February 2008, the VA physician noted that the 
veteran had an abnormal finding on his lumbar spine.  The 
physician did not elaborate.

Also in February 2008, a second VA physician diagnosed the 
veteran with degenerative changes of the spine.

In June 2008, the veteran was provided with a VA examination.  
Initially, the VA examiner diagnosed the veteran with disc 
space narrowing and spondylosis at all of the disc space 
levels in the lumbar spine.  Six days later, the VA examiner 
conducted a more thorough examination, and diagnosed the 
veteran with degenerative disc disease of the lumbar spine.  
In his etiological opinion, the VA examiner stated:  "I 
cannot resolve this issue without resort to mere 
speculation."  The VA examiner noted that the veteran had 
been involved in "multiple accidents, making it impossable 
[sic] to tell if the veteran[']s current injury is due to 
degeneration of his original lower back injury or if it is 
due to degeneration of his injuries caused by his multiple 
accidents after service.  His original lower back strain 
would not have degenerated to this extent naturally."

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  In this case, the veteran's 
available service treatment records show evidence of a back 
injury, but no evidence of a chronic condition.

A layperson's account of what a doctor purportedly said is 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Here, although the veteran claimed in his October 
2007 hearing that a military doctor had told him during his 
hospitalization at Fort Polk that his injury was chronic, and 
would be with him for the rest of his life, nothing in the 
veteran's available service treatment records, including his 
own description of his back condition in his REFRAD 
examination, corroborates that assertion.

The Board acknowledges that lay evidence is competent to 
establish a diagnosis when 1) a lay person is competent to 
identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the veteran's 
assertion in his October 2007 hearing that a military doctor 
had told him during his hospitalization at Fort Polk that his 
injury was chronic, and would be with him for the rest of his 
life, does not qualify under any of these three provisions.  
First, while a veteran is competent to identify back pain, he 
cannot determine on his own whether it is chronic in nature; 
moreover, the veteran does not even purport to have made his 
own diagnosis in this instance.  Second, the veteran was not 
reporting a contemporaneous diagnosis; there is no evidence 
in the veteran's service treatment record, including in his 
statements in his REFRAD examination, that report the alleged 
diagnosis, and he first repeated the alleged diagnosis 42 
years later, in his October 2007 hearing.  Third, the 
veteran's lay testimony is not supported by a later diagnosis 
by a medical professional; indeed, no medical professional 
has since stated that the veteran's back condition in service 
was chronic.  Consequently, the veteran's lay evidence is not 
competent to establish that the back condition which he 
incurred in service was chronic.

Finally, the Board notes that where, as here, a veteran's 
records have been lost while in the government's possession, 
VA has heightened duties to consider the benefit of the doubt 
rule.  See Cromer, supra.  VA acknowledges and regrets that 
the veteran's treatment records from Fort Polk have been 
lost, and it has considered the benefit of the doubt rule 
under the heightened duty required by law.  However, the 
Board sees no basis in law to find that the veteran's back 
condition was shown to be chronic during service.

Consequently, because the veteran's back condition was not 
shown to be chronic during service, a showing of continuity 
of symptoms after service is required for service connection 
in this case.  See 38 C.F.R. § 3.303(b).

In this case, although the veteran has a showing of a back 
condition in service, and a current diagnosis of degenerative 
disc disease and disc space narrowing and spondylosis at all 
of the disc space levels in the lumbar spine, the veteran 
does not have a continuity of symptoms from his time in 
service to the present.  First, as noted above, in the 
Disability Report which the veteran filed with the SSA in 
December 1978, the veteran stated: "I have suffered with my 
back since 1971.  I suffered a back injury at work."  By 
dating the beginning of his back problems in December 1978 to 
an accident in 1971, the veteran made it clear that the back 
injury which he experienced in service in 1965 did not result 
in a continuity of symptoms to the present, because it had 
ceased to cause him suffering at some point between 1965 and 
1971.

Second, in a February 1989 record from Charity Hospital 
(renamed the Medical Center of Louisiana), the veteran's 
clinician noted that the veteran reported that his back 
injury of many years ago was not causing him problems.  While 
it is unclear whether the back injury to which the clinician 
referred was the injury in service in 1965 or the injury at 
work in 1971, it is clear that the veteran was experiencing 
no back problems as a result of either injury by February 
1989.

Moreover, when evaluating the credibility of evidence, the 
Board may consider the reasons behind the traditional hearsay 
exceptions under the Federal Rules of Evidence (FRE) in 
making determinations of credibility.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  FRE 803(4) provides for a hearsay 
exception when a statement was made for the purpose of 
medical diagnosis or treatment; it allows such statements to 
be admitted even when they constitute hearsay because a 
person seeking a medical diagnosis or treatment is especially 
likely to be truthful with one who is diagnosing or treating 
him.  In this case, the veteran's comment in February 1989 
that his back injury was not causing him problems is 
especially credible because the veteran said it to his 
treating clinician, in the context of diagnosis and 
treatment.  The veteran's February 1989 statement is further 
evidence that the back injury which he experienced in service 
in 1965 did not result in a continuity of symptoms to the 
present.

Third, the veteran represented to the SSA in his July 1991 
Disability Report, and again in his May 1992 Reconsideration 
Disability Report, that his back condition was attributable 
to a motor vehicle accident on March 5, 1991, and an 
Administrative Law Judge of the SSA granted his claim on that 
basis.  The Board notes that the veteran made no mention of 
his 1965 back injury in service in that SSA claim.  The Board 
therefore concludes from the veteran's own SSA application, 
combined with the veteran's own report during treatment in 
February 1989 stating his back injury was not causing him 
problems, that his back condition as of July 1991 was 
attributable to his motor vehicle accident on March 5, 1991.  
The veteran's July 1991 and May 1992 claims are further proof 
that the back injury which he experienced in service in 1965 
did not result in a continuity of symptoms to the present.

Based on the veteran's assertion in December 1978 that his 
back condition was attributable to an injury at work in 1971, 
his statement to a treating clinician in February 1989 that 
his back injury of many years ago was not causing him 
problems, and his assertions in July 1991 and May 1992 that 
his back condition was attributable to a motor vehicle 
accident on March 5, 1991, the Board finds that the veteran 
does not have a continuity of symptoms from his time in 
service to the present.  Therefore, he is ineligible for 
service connection.  See 38 C.F.R. 
§ 3.303(b).

The Board notes that the veteran told his treating VA 
physician in December 2007 and January 2008 that he had 
injured his back during basic training.  The Board also notes 
that, in his October 2007 hearing before the undersigned 
Veterans Law Judge, the veteran stated that his current neck 
and back injuries are the same injuries that he received 
while serving in the National Guard.

The Board finds the veteran's October 2007, December 2007, 
and January 2008 statements that his current back condition 
was caused by his time in service neither competent nor 
credible.

With respect to competence, as a layperson with no apparent 
medical expertise or training, the veteran is not competent 
to comment on the etiology of a medical disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
Board finds that the veteran's October 2007, December 2007, 
and January 2008 statements that his current back condition 
was caused by his time in service are not competent.

The Board acknowledges that competent lay evidence includes 
any evidence which does not require specialized education, 
training, or experience; it is competent if it is provided by 
a person who has actual knowledge of facts and circumstances, 
and conveys matters that can be observed by the five senses.  
38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The 
Board further acknowledges that, while not competent to 
comment on the etiology of a medical disorder, the veteran is 
competent to state that his current injuries feel the same as 
those incurred during service.  However, the Board does not 
find this assertion credible.

Determinations of credibility are within the province of the 
Board.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board must assess the credibility, and therefore the 
probative value, of proffered evidence of record.  In so 
doing, it may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Culver v. Derwinski, 3 Vet. App. 292, 
297-298 (1992).

The Board notes that, under ordinary circumstances, the 
veteran's statements to his treating VA physician in December 
2007 and January 2008, that he had injured his back during 
basic training, would be especially credible because a person 
seeking a medical diagnosis or treatment is especially likely 
to be truthful with one who is diagnosing or treating him.  
See Rucker and FRE 803(4), supra.  However, in this instance, 
a thorough examination of the record shows that the veteran's 
statements are not credible.  Indeed, they are contradicted 
by his assertion in December 1978 that his back condition was 
attributable to an injury at work in 1971, his statement to a 
treating clinician in February 1989 that his back injury of 
many years ago was not causing him problems, and his 
assertions in July 1991 and May 1992 that his back condition 
was attributable to a motor vehicle accident on March 5, 
1991.  The veteran has provided no explanation of how he 
could determine that his current neck and back injuries are 
the same injuries that he received while serving in the 
National Guard, despite the intervening accidents in 1971 and 
1991, and the absence of any back problems in February 1989.  
Significantly, the Board notes that the veteran's reports of 
a back injury at work in 1971 and a back injury from an 
automobile accident in 1991 contradict his statement to the 
Board at his October 2007 hearing that he has not had any 
type of injury to his back after his service ended.  In light 
of this record, the Board finds the veteran's October 2007, 
December 2007, and January 2008 statements that his current 
back condition was caused by his time in service not 
credible.

In addition to his own lay statements, the veteran also 
provided VA with a statement from his former wife dated June 
2003, in which she noted that during the 19 years of their 
marriage, the veteran "hardly kept a job because he always 
had problems with his back and neck."  The veteran's former 
wife's statement is of little probative value, because she 
has no way of knowing whether the appellant's back pain in 
service is related to his current back pain, or whether the 
appellant's current back pain is related to some other cause.  
See Espiritu, supra.

Finally, the Board has considered the medical opinion 
provided by the VA examiner in June 2008.  As noted above, in 
his etiological opinion, the VA examiner stated:  "I cannot 
resolve this issue without resort to mere speculation."  The 
VA examiner noted that the veteran had been involved in 
"multiple accidents, making it impossable [sic] to tell if 
the veteran[']s current injury is due to degeneration of his 
original lower back injury or if it is due to degeneration of 
his injuries caused by his multiple accidents after service.  
His original lower back strain would not have degenerated to 
this extent naturally."  Medical opinions which are 
speculative, general, or inconclusive in nature cannot 
support a claim for service connection.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In this case, the VA examiner has found 
that speculation would be required to determine to what 
extent each of the veteran's back injuries contributed to his 
current condition.  The VA examiner has also found that the 
veteran's current condition could not naturally have arisen 
from his injury in service alone.  Consequently, VA's 
examiner's opinion cannot support a claim for service 
connection.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for residuals of a 
back injury; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  As such, the veteran's claim is denied.

ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


